Citation Nr: 0012221	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected bipolar affective disorder, currently rated 
as 10 percent disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1986 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
appellant's claim for an increased disability rating in 
excess of 10 percent for service-connected bipolar affective 
disorder.  It also denied the appellant's claim for 
individual unemployability due to service-connected 
disabilities.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected bipolar affective 
disorder is manifested by: appropriate dress and cleanliness; 
fairly stable mood; appropriate affect; no evidence of 
auditory or visual hallucinations, perpetual deficit or 
psychosis; no evidence of pressured speech, flight of ideas 
or thought blocking; intact cognitive functions, including 
orientation, memory and abstract thinking; no suicidal or 
homicidal ideations; and subjective complaints of stress and 
an inability to work. 

3.  The veteran's most recent VA psychiatric examination, 
performed in June 1998, noted a diagnosis of "[b]ipolar 
affective disorder, in complete remission."  The report also 
assigned a Global Assessment of Functioning (GAF) score of 70 
to this psychiatric disorder.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation, in 
excess of 10 percent, for service-connected bipolar affective 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9432 (1999).

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a), (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service-
connected bipolar affective disorder has increased in 
severity is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

In January 1998, the veteran, through his representative, 
filed his present claim seeking: (1) an increased disability 
evaluation for his service-connected bipolar affective 
disorder, and (2) individual unemployability due to his 
service-connected disability.  In June 1998, the RO mailed 
correspondence to the veteran's representative requesting 
information regarding any medical treatment received by the 
veteran for his service-connected bipolar affective disorder.  
No response to this request appears in the claims file.

In June 1998, the RO requested copies of the veteran's 
outpatient treatment records from the VA medical center in 
Gainesville, Florida.  A response to this request, also dated 
in June 1998, noted that the veteran had one appointment back 
in August 1991.

In June 1998, a VA psychiatric examination was conducted.  
The report of this examination noted that the veteran "is 
currently living with his sister but does have a fiancée and 
hopes to marry soon."  The veteran indicated that he has not 
worked since last year due to an inability to handle stress.  
He also admitted to on and off use of alcohol, marijuana and 
an inhalants.  A mental status examination revealed:

This is a 30-year-old black male, 
appropriately dressed, hygienically 
clean.  There is no abnormality of 
posture or gait is noted.  The mood is 
fairly stable.  The affect is 
appropriate.  There is no evidence of 
auditory or visual hallucination, 
perceptual deficit, or psychosis noted.  
There is no evidence of pressured speech, 
flight of ideas or thought blocking.  The 
cognitive functions of orientation, 
memory and abstract thinking are intact.  
He denies being suicidal or homicidal.

The report concluded with an impression of bipolar disorder, 
in complete remission.  It also noted a Global Assessment of 
Functioning score of 70, and noted that his condition is 
"fairly stable."  Lastly, the VA examiner indicated that the 
veteran "could work under supervised conditions."

III.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Increased Disability Rating

The veteran's service-connected bipolar affective disorder is 
currently rated as 10 percent disabling under Diagnostic Code 
9432.  Pursuant to Diagnostic Code 9432, a 10 percent rating 
is warranted for a psychiatric disability productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or: symptoms controlled by continuous medication will 
be assigned a 10 percent evaluation.  A 30 percent evaluation 
is assigned where there is disability productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9432 (1999).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
next higher rating, a 70 percent rating, may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9432 (1999). 

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case, when considered 
together, reflects an overall disability picture that best 
meets the criteria for the currently-assigned 10 percent 
rating.  The report of the veteran's most recent VA 
psychiatric examination, performed in June 1998, noted that 
he arrived for the examination appropriately dressed and was 
hygienically clean.  The report noted that he "does have a 
fiancée and hopes to marry soon."  A mental status 
examination revealed that his mood was fairly stable and that 
his affect was appropriate.  No evidence of auditory or 
visual hallucination, perceptual deficit, or psychosis was 
indicated.  The report also noted that there was no evidence 
of pressured speech, flight of ideas or thought blocking.  
Cognitive functions of orientation, memory and abstract 
thinking were intact and the veteran denied thoughts of being 
suicidal or homicidal.  The report concluded with a diagnosis 
of bipolar affective disorder, "in complete remission." and 
recorded a GAF score of 70.  The VA examiner further 
commented that the veteran could work under supervised 
conditions.  
 
The evidence clearly does not show impairment to a 30 percent 
disability level, productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  Under these circumstances, 
the Board finds that the veteran's symptoms more nearly 
approximate the 10 percent rating under the Diagnostic Code 
9432.

The Board notes that the RO mailed correspondence, dated in 
June 1998, to the veteran's representative requesting any 
information regarding any medical treatment received by the 
veteran.  Unfortunately, no response to this request appears 
in the claims file.  The record does not show recent 
treatment for psychiatric complaints.

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased initial disability evaluation in 
excess of 10 percent for the veteran's service-connected 
bipolar affective disorder has not been shown.

B.  Entitlement to Individual Unemployability

The veteran has requested entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability due to service-connected disabilities.   The 
requirements for an award of a total rating based on 
individual unemployability are set forth under section 4.16 
of VA regulations.  38 C.F.R. § 4.16 (1999).  Section 4.16(a) 
provides in pertinent part,

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in  the judgment of 
the rating agency, unable to secure or 
follow a  substantially gainful 
occupation as a result of service-
connected  disabilities:  Provided That, 
if there is only one such disability, 
this disability shall be ratable at 60 
percent or more, and that, if there are 
two or more disabilities, there shall be 
at least one disability ratable at 40 
percent or more, and 

sufficient additional disability to bring 
the combined rating to 70 percent or 
more. . . .

38 C.F.R. § 4.16(a) (1999).

Section 4.16(b) provides, 

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section. . . .

38 C.F.R. § 4.16(b) (1999).  

The Court has stated on many occasions that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for a total rating based on unemployability, the Board 
may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the appellant can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
Furthermore, the Court has stated that VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing the 
appellant in a different position than other veterans with the 
same combined disability evaluation.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

In this case, the veteran's only service-connected disability 
is bipolar affective disorder, rated as 10 percent disabling 
from June 1997.  Therefore, his combined disability rating is 
only 10 percent, and the veteran fails to meet the percentage 
standards set forth in paragraph (a) of 38 C.F.R. § 4.16 
(1999).

Based on the foregoing, the RO decided in a June 1998 rating 
decision that the evidence of record did not show that the 
veteran was unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities as required by section 4.16(b) for referral for 
extraschedular consideration by the Director of VA's 
Compensation and Pension Service.  The veteran was apprised 
of this decision by having been given a copy of the rating 
decision itself and also in a December 1998 statement of the 
case.  

The Board has considered the RO's judgment regarding referral 
for extraschedular consideration and agrees with it.  Bagwell 
v. Brown, 9 Vet. App. 337 (Board may consider whether 
referral to VA officials who are specifically vested with the 
authority to grant extraschedular ratings is warranted and 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission to those officials); see Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The report of his VA 
psychiatric examination, dated June 1998, noted that the 
veteran had completed high school and that he "could work 
under supervised conditions."  Accordingly, entitlement to a 
total disability evaluation based on individual 
unemployability is not warranted.









	(CONTINUED ON NEXT PAGE)


ORDER

An increased disability evaluation, in excess of 10 percent, 
for the veteran's service-connected bipolar affective 
disorder is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

